Case 3:17-cv-03226-MAS-DEA Document 113 Filed 03/05/21 Page 1 of 2 PageID: 2567




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


   AGUDATH ISRAEL OF AMERICA, a New
   York non-profit corporation, and WR
   PROPERTY LLC, a New Jersey limited                  Civil No. 3:17-cv-03226
   liability company,

                        Plaintiffs,

   v.

   TOWNSHIP OF JACKSON, NEW JERSEY,
   MICHAEL REINA, ROBERT NIXON,
   HELENE SCHLEGEL, JEFFREY
   PURPORO, WILLIAM CAMPBELL, and
   KENNETH PIESLAK,
                  Defendants.



                         DECLARATION OF SIEGLINDE K. RATH

 Sieglinde K. Rath declares as follows, pursuant to 28 U.S.C. ​§ 1746:

    1. I am an Associate with the firm of Storzer & Associates, P.C., attorneys for the Plaintiffs,

        Agudath Israel of America and WR Property LLC, and make this declaration in that

        capacity.

    2. I respectfully submit this Declaration in support of the Supplemental Brief being filed

        contemporaneously with same.

    3. Attached hereto as ​Exhibit A is true and correct copy of Ordinance 05-20 introduced by

        the Township of Jackson at its meeting of May 12, 2020.




                                                 1
Case 3:17-cv-03226-MAS-DEA Document 113 Filed 03/05/21 Page 2 of 2 PageID: 2568




    4. Attached hereto as Exhibit B is a true and correct copy of Ordinance 06-20 introduced by

        the Township of Jackson at its meeting of May 12, 2020 and adopted by the Township on

        May 26, 2020.

    5. Attached hereto as Exhibit C is a true and correct copy of the minutes from the

        Township of Jackson meeting conducted on May 12, 2020 as they appear on the Jackson

        Township, New Jersey website.

    6. Attached hereto as ​Exhibit D ​is a true and correct copy of the minutes from the

        Township of Jackson meeting conducted on May 26, 2020 as they appear on the Jackson

        Township, New Jersey website.

    7. Attached hereto as ​Exhibit E is a true and correct copy of the minutes from the Township

        of Jackson meeting conducted on June 23, 2020 as they appear on the Jackson Township,

        New Jersey website.

 I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

 Executed on March 5, 2021



                                            STORZER & ASSOCIATES, P.C.

                                            /s/ Sieglinde K. Rath
                                            Sieglinde K. Rath (048131991)
                                            9433 Common Brook Road
                                            Suite 208
                                            Owings Mills, MD 21117
                                            Attorneys for Plaintiffs




                                               2
